Citation Nr: 0106287	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether the reduction from 30 percent to 10 percent 
disabling for the service connected post-traumatic stress 
disorder (PTSD) was proper to include the issue of whether an 
evaluation in excess of 30 percent is warranted for PTSD.

2.  Entitlement to service connection for bilateral leg 
disability.

3.  Entitlement to service connection for dental disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1942 to December 
1945.

This appeal arises from a June 1999 rating decision of the 
Wichita, Kansas Regional Office (RO), which granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective from the date of claim on September 14, 1998.  
Entitlement to service connection was denied, inter alia, for 
bilateral leg disability and dental disability.  

In regard to this claim, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that unlike claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time based on the facts found may be assigned following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, as the June 1999 
rating action was the initial grant of service connection for 
PTSD, the Board will consider whether staged ratings should 
be assigned for this disability.  In this way, the Court's 
holding in Fenderson will be addressed in the adjudication of 
the veteran's appeal for a higher evaluation.

By rating action in September 1999, a reduction from 30 
percent to 10 percent disabling was proposed for the service 
connected PTSD.  By rating action in November 1999, a 10 
percent evaluation was assigned for PTSD effective from 
February 1, 2000.

The issues of entitlement to service connection for bilateral 
leg and dental disabilities are the subject of the remand 
section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evaluation of the service connected PTSD was reduced 
from 30 percent to 10 percent disabling by rating action in 
November 1999.  

3.  The July 1999 VA psychiatric examination was inadequate 
and may not serve as a basis upon which to reduce the rating 
for PTSD.

4.  The veteran's PTSD is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The reduction in the rating for PTSD from 30 percent to 
10 percent disabling effective from February 1, 2000 was not 
proper.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.126, Diagnostic Code 9411 (2000).

2.  The criteria for the assignment of a 100 percent rating 
for the veteran's PTSD have been met.  38 U.S.C.A.§ 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, Diagnostic 
Code 9411 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

An October 1998 VA psychologic assessment report shows that 
the veteran became tearful when discussing the loss of 
friends in service, especially individuals that he had known.  
He also had served on a body bag detail.  He did not like to 
talk about the war and he admitted that it was difficult for 
him to talk about the stress and losses.  PTSD symptoms 
included frequent nightmares, intrusive thoughts, depression, 
irritability, and difficulty with moods and sleeping.  He was 
hypervigilant, and he avoided crowds and stimuli which 
reminded him of service.  He had retired at age 62 in the mid 
1980s.  The veteran met the criteria for chronic PTSD.  He 
acknowledged having difficulty coping.  He found it very 
painful to discuss his trauma history and he was not 
interested in receiving treatment.  The diagnosis was chronic 
severe PTSD and a Global Assessment of Functioning (GAF) 
score of 45 was assigned.    

On VA psychiatric examination in July 1999, only volumes 4 
and 5 of the veteran's medical records were available.  He 
was currently followed in the VA mental health clinic 
although he did not find this treatment to be particularly 
helpful.  He was on medications.  The veteran complained of 
anxiety and depression.  On examination, the veteran was 
easily confused and irritated.  Immediate and remote memory 
were impaired.  Concentration and judgment were intact.  He 
reported having difficulty thinking clearly.  Panic attacks 
were denied.  He denied suffering from delusions, 
hallucinations, inappropriate behavior or homicidal or 
suicidal ideations.  The veteran also denied suffering from 
any obsessive or ritualistic behavior.  The diagnosis was 
depressive disorder, not otherwise specified and probable 
early dementia.  A GAF score of 45 was assessed due to 
serious impairment in thinking and mood.  The examiner noted 
that the veteran did not exhibit enough symptoms currently to 
meet the criteria for PTSD.

An August 1999 VA neuropsychological assessment report shows 
that the veteran reported a decline in short-term memory over 
the past 10 years.  Testing results indicated that most of 
the veteran's cognitive functioning fell into the low average 
to average range.  Variable concentration did interfere with 
consistent performance and likely contributed to occasional 
memory lapses.  This finding was common with patients 
diagnosed with depression and PTSD symptoms.  Although the 
veteran did not currently meet the criteria for a progressive 
dementia, continued medical observation of potential 
cognitive changes was warranted.

The veteran testified in November 1999 that not only should 
the 30 percent evaluation be restored for PTSD, but that this 
disability warranted an evaluation in excess of 30 percent; 
that he suffered from sleep disturbance and depression; and 
that he often would become upset and irritable.  

A December 1999 VA mental health clinic report indicates that 
the veteran was exposed in service to multiple events 
involving death and that he was injured.  He had recurrent 
thoughts about what had happened.  Following the war, his 
wife indicated that the veteran was changed.  He was very 
distant, nervous and flighty.  The veteran reported having 
troubling memories on a regular basis.  He had dreams of the 
war at least 3 times per week.  He had flashbacks.  He had 
diminished interest and was detached.  He had significant 
difficulty falling asleep, he was irritable, he had 
difficulty concentrating, and he exhibited hypervigilence and 
exaggerated startle response.  The examiner stated that the 
veteran met the full criteria for PTSD.  The diagnosis was 
PTSD and a GAF score of 49 was assigned.   

On VA aid and attendance examination in January 2000, the 
diagnoses included PTSD.


II.  Analysis

Service connection is in effect for PTSD, evaluated as 10 
percent disabling under DC 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.  With regard to the claim 
for a higher evaluation for the service connected PTSD, the 
holding in Fenderson as described in the introduction section 
of this decision will be applied.

The Board is also satisfied that all relevant facts have been 
properly developed.  VA treatment records have been obtained.  
Thus, the record is complete and the Board finds that there 
is no further duty to assist the veteran in the development 
of this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2000).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication.............................10



38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran was initially awarded service connection for PTSD 
by rating decision in June 1999.  A 30 percent evaluation was 
assigned.  This evaluation, in the main, was based upon an 
October 1998 report of VA psychological evaluation.  At that 
time, the veteran's symptoms included frequent nightmares, 
intrusive thoughts, depression, irritability, mood swings and 
sleep disturbance.  The veteran reported that he found it 
very painful to discuss things relating to PTSD and that he 
was not interested in receiving treatment.  A GAF score of 45 
was assigned.  

The GAF score of 45 reflects an individual who suffers from 
severe symptoms or one who has serious impairment in social 
or occupational functioning; that is, no friends or unable to 
keep a job.  The 30 percent evaluation was assigned effective 
from the date of claim in September 1998.

Thereafter, on VA psychiatric examination in July 1999, the 
veteran reported that he had not found VA psychiatric 
treatment to be especially helpful.  During this examination, 
the veteran was easily confused and irritated.  The examiner 
concluded that the veteran did not meet the criteria for a 
diagnosis of PTSD.  

In light of the July 1999 examination, by rating decision in 
November 1999, the evaluation for PTSD was reduced from 30 
percent to 10 percent disabling.  It was noted that the 
psychiatric symptomatology that the veteran was experiencing 
were due to a depressive disorder and were not due to the 
service connected PTSD.  Thus, it was concluded that the 
evidence did not support the continuation of the 30 percent 
evaluation.  

A review of the record crystallizes several significant 
factors which undercut the rationale underlying the November 
1999 rating determination.  VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In this case, the 
examiner in July 1999 indicated that most of the veteran's 
treatment records were not available; accordingly, the 
examiner's assessment in July 1999 was essentially flawed.  
Secondly, an assessment in December 1999 by the veteran's 
treating physician, who is intimately involved with the 
course and extent of the veteran's disability, concluded that 
the veteran met the full criteria for PTSD.  Contrary to the 
July 1999 VA psychiatric examination report, the treating 
physician indicated that the veteran suffered from regular 
troubling memories, dreams, flashbacks, detachment, sleep 
disturbance, irritability, hypervigilance and exaggerated 
startle response.  It is interesting to note that these 
symptoms are essentially analogous to those reported on 
examination in October 1998.  The treating physician 
concluded that a GAF score of 49 was appropriate.  This 
finding, as well, is essentially analogous to the GAF score 
of 45 as rendered in October 1998.  

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the November 1999 assignment of a 10 percent 
evaluation was not in accord with the evidence of record.  
Moreover, upon evaluation of the veteran's PTSD in league 
with the rating criteria, the Board finds that the veteran's 
PTSD symptoms more closely approximate those for which a 100 
percent evaluation is warranted.  

In summary, the recent medical evidence demonstrates that the 
veteran's psychoneurotic symptoms have resulted in severe 
impairment in social relationships and in his ability to 
obtain or retain gainful employment.  It is apparent from the 
record that the veteran would have great difficulty in 
holding a permanent position due to the severity of his PTSD 
symptoms.  This is underscored by recent GAF scores of 45 and 
49 which are assigned to individuals who have no friends or 
are unable to keep a job.  Accordingly, upon review of the 
entire record, the Board finds that the veteran's 
symptomatology is productive of incapacitating symptoms 
resulting in total occupational and social impairment.  
Therefore, after reviewing the clinical record and resolving 
any remaining reasonable doubt in the veteran's favor, a 100 
percent evaluation is warranted.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected PTSD, but 
finds that at no time since the grant of service connection 
has the service-connected PTSD manifested less than a 100 
percent level of disability.  Fenderson, supra.  


ORDER

As the reduction in the rating for PTSD from 30 percent to 10 
percent disabling was not proper the appeal is granted, 
subject to the applicable criteria pertaining to the payment 
of monetary benefits.  

Entitlement to the assignment of a 100 percent evaluation for 
PTSD is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required as to the 
issues on appeal.  

With regard to the claim of service connection for bilateral 
leg disability, the veteran contends that he currently 
suffers from bilateral leg disability that is the result of 
an injury suffered in service when a jeep overturned.  
Medical records have demonstrated the presence of multiple 
bilateral leg disabilities but examiners have not expressed 
an opinion as to the etiology of current disability.  
Accordingly, the veteran should be afforded a VA examination 
to include a diagnosis for all disability of the legs with an 
opinion as to the etiology of all such disability.  

VA also has a duty to assist the veteran in the development 
of facts pertaining to his claim.  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  All current treatment records should 
be obtained.

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
bilateral leg disability since service.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder.  Once obtained, all records 
should be permanently associated with the 
claims file.  

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination.  The 
importance of appearing for the scheduled 
examination and the consequences of his 
failure to do so should be made available 
to the veteran.  The claims folder must 
be made available to the examiner prior 
to the examination and all indicated 
diagnostic tests must be performed.  
Based on a review of the medical evidence 
and the current examination, the examiner 
should provide a diagnosis for all 
disability of the legs and then provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
disability of the legs is related to 
service.  In answering this question, the 
standard of proof which is underlined 
must be utilized.  All factors upon which 
the medical opinion is based must be set 
forth for the record.  

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



